i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00099-CV

    Arturo B. SUAREZ, Individually, and as Representative of the Estate of Elisa Suarez and
                              Sylvia S. Suarez, Individually,
                                         Appellants

                                                  v.

      TEXAS LUTHERAN UNIVERSITY, Kandice Holamon Erwin, and Jon N. Moline,
                              Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 06-0781-CV
                             Honorable Joseph H. Hart, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 9, 2009

DISMISSED

           Appellants have filed an agreed motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Pursuant to the parties’ agreement, it is ordered

that each party shall pay its own costs of appeal. See TEX . R. APP . P. 42.1(d).



                                                       PER CURIAM